Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aly Z. Dossa on March 12, 2021.

The application has been amended as follows: 
1. (Currently Amended) A method for managing a Redundant Array of Independent Drives (RAID), comprising: 
obtaining a log parameter associated with a status of a drive extent in the RAID from log pages of the RAID; 
determining, based on the log parameter, that the drive extent is predicted to fail within a predetermined time interval; 
in response to a determination that the drive extent is predicted to fail, determining a reconstruction sequence of the RAID for a reconstruction of the RAID, predicted to fail within the predetermined time interval has a higher reconstruction priority than other drive extents in the RAID; and 
initiating reconstruction of the RAID using the reconstruction sequence. 

4. (Currently Amended) The method of claim 1, further comprising: 
in response to receiving an instruction of a read/write operation for the RAID during the reconstruction, determining a target drive extent on which the read/write operation is to be executed; 
determining whether the target drive extent belongs to the drive extent predicted to fail; and 
in response to a determination that the target drive extent does not belong to the drive extent predicted to fail, executing the read/write operation on the target drive extent. 
5. (Currently Amended) The method of claim 1, further comprising: 
in response to receiving an instruction of a read/write operation for the RAID during the reconstruction, determining a target drive extent on which the read/write operation is to be executed; 
determining whether the target drive extent belongs to the drive extent predicted to fail; 
in response to a determination that the target drive extent belongs to the drive extent predicted to fail, determining whether the reconstruction of the drive extent predicted to fail has been completed; and 


8. (Currently Amended) A device for managing a Redundant Array of Independent Drives (RAID), comprising: 
at least one processor; and 
a memory coupled to the at least one processor, the memory having instructions stored therein, the instructions, when executed by the at least one processing unit, causing the device to execute a method, the method comprising: 
obtaining a log parameter associated with a status of a drive extent in the RAID from log pages of the RAID; 
determining, based on the log parameter, that the drive extent is predicted to fail within a predetermined time interval; 
in response to a determination that the drive extent is predicted to fail, determining a reconstruction sequence of the RAID for a reconstruction of the RAID, such that the drive extent predicted to fail within the predetermined time interval has a higher reconstruction priority than other drive extents in the RAID; and 
initiating reconstruction of the RAID using the reconstruction sequence. 

11. (Currently Amended) The device of claim 8, wherein the method further comprises: 

determining whether the target drive extent belongs to the drive extent predicted to fail; and 
in response to a determination that the target drive extent does not belong to the drive extent predicted to fail, executing the read/write operation on the target drive extent. 

12. (Currently Amended) The device of claim 8, wherein the method further comprises: 
in response to receiving an instruction of a read/write operation for the RAID during the reconstruction, determining a target drive extent on which the read/write operation is to be executed; 
determining whether the target drive extent belongs to the drive extent predicted to fail; 
in response to a determination that the target drive extent belongs to the drive extent predicted to fail, determining whether the reconstruction of the drive extent predicted to fail has been completed; and
 in response to the completion of the reconstruction, executing the read/write operation on the target drive extent. 



obtaining a log parameter associated with a status of a drive extent in a Redundant Array of Independent Drives (RAID) from log pages of the RAID; 
determining, based on the log parameter, that the drive extent is predicted to fail within a predetermined time interval; 
in response to a determination that the drive extent is predicted to fail, determining a reconstruction sequence of the RAID for a reconstruction of the RAID, such that the drive extent predicted to fail within the predetermined time interval has a higher reconstruction priority than other drive extents in the RAID; and 
initiating reconstruction of the RAID using the reconstruction sequence. 

17. (Currently Amended) The computer program product of claim 15, wherein the method further comprises: 
in response to receiving an instruction of a read/write operation for the RAID during the reconstruction, determining a target drive extent on which the read/write operation is to be executed; 
determining whether the target drive extent belongs to the drive extent predicted to fail; and 
to a determination that the target drive extent does not belong to the drive extent predicted to fail, executing the read/write operation on the target drive extent. 
18. (Currently Amended) The computer program product of claim 15, wherein the method further comprises: 
in response to receiving an instruction of a read/write operation for the RAID during the reconstruction, determining a target drive extent on which the read/write operation is to be executed; 
determining whether the target drive extent belongs to the drive extent predicted to fail; 
in response to a determination that the target drive extent belongs to the drive extent predicted to fail, determining whether the reconstruction of the drive extent predicted to fail has been completed; and 
in response to the completion of the reconstruction, executing the read/write operation on the target drive extent. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  US 2007/0079170 A1 and US 2015/0286531 A1 disclose predicting that a storage drive will fail within a predetermined time period.  US 9,141,457 B1 discloses predicting multiple-disk failures based on SMART attributes and SCSI return codes.  Additionally, US 2014/0215147 A1 discloses identifying storage devices that have failed or are predicted 
With respect to claims 1, 8, and 15, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, determining based on a log parameter associated with a status of a drive extent, that the drive extent is predicted to fail within a predetermined time interval, and in response to determining that a drive extent is predicted to fail, determining a reconstruction sequence of the RAID such that the drive extent predicted to fail within a predetermined time interval has a higher reconstruction priority than other drive extents in the RAID.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL MASKULINSKI/
Primary Examiner, Art Unit 2113